Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 March 29, 2022

The Court of Appeals hereby passes the following order:

A22A0890. CRANDALL O. POSTELL v. ESTATE OF JACK WILLIAMS.

      The appellant in this case failed to comply with the notice of docketing mailed
by this Court and with Court of Appeals Rule 23 (a), regarding the filing of an
enumeration of errors and brief within twenty days after the appeal was docketed. See
also Court of Appeals Rule 13.

      On February 16, 2022, the appellant filed “appellant’s motion for extension
of time for filing appellant’s brief” and requested an extension of ninety (90) days in
which to file his brief, making the brief due May 17, 2022. After consideration,
appellant’s request was denied. However, the Court granted appellant an extension
of time to file his brief no later than 20 days from February 17, 2022, making the brief
due on March 9, 2022.

      On March 14, 2022, this Court ordered the appellant to file an enumeration of
errors and a brief no later than March 24, 2022. As of the date of this order, the
appellant’s enumeration of errors and brief still have not been filed. Accordingly, this
appeal is deemed abandoned and is hereby ordered DISMISSED. Court of Appeals
Rules 7, 23 (a).

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         03/29/2022
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                       , Clerk.